Citation Nr: 0217224	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  01-09 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than December 19, 
1997, for the establishment of service connection for 
surgical scars of the left thigh, left knee, and right hip 
areas.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for surgical scars of left 
thigh, left knee, and right hip areas, and assigned an 
effective date of January 27, 1999, for service connection 
for each of those conditions.  In an October 2000 rating 
decision, the RO changed the effective date for each to 
August 25, 1998.  In an October 2001 rating decision, the RO 
changed the effective date for each to December 19, 1997.  
The veteran has continued his appeal, and continues to seek 
an earlier effective date.  He asserts that the effective 
date should be in 1978 or 1979, when he was separated from 
service with a service-connected left leg injury, or when he 
underwent surgery on the leg.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A statement from the veteran that the RO received on 
December 19, 1997, is the earliest document that can 
reasonably be interpreted as a claim for service connection 
for surgical scars of the left thigh, left knee, and right 
hip.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 19, 
1997, for the establishment of service connection for 
surgical scars of the left thigh, left knee, and right hip, 
have not been met.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for an earlier effective date for service connection 
of surgical scars.  The veteran's claims file contains his 
service medical records, his VA medical records, and the 
forms and correspondence he has submitted in support of his 
claims.  The veteran has not reported the existence of any 
relevant evidence that is not associated with the claims 
file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the June 1999, 
October 2000, and October 2001 rating decisions, and 
statements of the case (SOCs) issued in September 2000 and 
October 2001.  These documents together relate the law and 
regulations that govern the veteran's claim.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding that claim.  As the issue 
of the effective date turns on when the claim was filed, and 
the documents in the claims file show when the claim was 
filed, there is no additional evidence needed to 
substantiate the vetaran's claim.  Therefore, it is not 
necessary for VA to provide any further notice regarding 
potential additional evidence or who would be responsible 
for obtaining any such evidence.

II.  Effective Date

During the veteran's service, in May 1977, he was in a 
motorcycle accident, and a car struck his left leg.  He 
underwent surgery to address multiple fractures of the 
femur, tibia, and fibula.  Service medical records indicate 
that the surgery included a bone graft from the left iliac 
bone to the left tibia.  Physicians also performed a skin 
graft to the tibia fracture site, but the records do not 
specify the donor site from which that graft was taken.  
After the surgery, the veteran required treatment for 
infection and ongoing drainage of his wounds.

In February 1978, the veteran submitted a claim for service 
connection for a left leg injury.  In a May 1978 rating 
decision, the RO established service connection for status 
post open compound fracture of the left leg with residuals, 
and assigned an initial, prestabilization rating of 100 
percent.

In January 1979, the veteran was hospitalized with infected 
non union of the left proximal tibia.  In February 1979, he 
underwent a two-stage below knee amputation of his left leg.  
Prior to discharge from the hospital in April 1979, the 
wound of the amputation stump was thoroughly closed and 
draining.  The veteran was fitted with a prosthesis.  In a 
May 1979 rating decision, the RO assigned ratings for status 
post open fractured left leg with below the knee amputation 
of 100 percent effective from February 9, 1978, and 40 
percent effective from July 1, 1979.

The veteran did not submit any other information or request 
with regard to his left leg disability until 1996.  In April 
1996, he requested a copy of his VA file and medical 
records.  He wrote that he had a two-year history of pain 
with walking, and that he had tender scarring.  He stated 
that he might apply for an increase in compensation.

On December 19, 1997, the RO received the veteran's written 
application for an increase in compensation.  He reported 
that his left leg disability had affected his left hip and 
back, and that he had been in increasing pain for several 
months to a year.  The RO asked the veteran to report any 
medical treatment he had received.  The veteran responded 
that he had not received any recent treatment for his 
disability.

On VA examination in August 1998, the veteran reported mild 
skin breakdown on his residual limb in the preceding week.  
The examiner noted a scar region at the right upper buttock 
that was well healed and nontender, but had hypersensitivity 
to light touch.  The examiner indicated that the scar was a 
bone graft donor site.  The left residual limb had multiple 
scars below the knee, with one that was quite adherent to 
the underlying tissue.  The limb was quite tender to 
palpation at the patellar tendon.  There was limitation of 
motion of the residual left limb at the left knee.  A scar 
across the anterior aspect of the left quadriceps region was 
well healed and nontender.  In a November 1998 rating 
decision, the granted service connection for left hip and 
low back disorders.

In January 1999, the veteran requested compensation for 
painful scarring at his left knee, left thigh, and the right 
side of his back.  The veteran indicated that the scarring 
on the back was due to graft surgery from his right hip, and 
that the left knee and thigh scarring were from multiple 
surgeries to address drainage from his residual left limb 
after amputation.

In a February 1999 VA examination, the veteran reported pain 
at the scars on his left knee and left thigh and the right 
side of his back.  The examiner found tenderness to 
palpation in some parts of the scars in each of those areas.

In a June 1999 rating decision the RO granted service 
connection for three additional conditions: a surgical scar 
at the left thigh, scars overlying the left knee, and a 
donor site scar at the right hip area.  The RO established 
effective dates of January 27, 1999, for each of those 
conditions, and assigned initial ratings of 10 percent for 
each condition.

In June 2000, the veteran expressed disagreement with the 
effective date assigned for service connection and 
compensable ratings for the scars at his right hip, left 
thigh, and left knee.  He asserted that VA had made a clear 
and unmistakable error when his claim for benefits following 
the amputation was handled in 1979.  He indicated that a VA 
employee had filed the benefits claim for him, and that the 
effects of the scars should have been considered.

In an October 2000 rating decision, the RO changed the 
effective date for service connection and compensable 
ratings for the right hip, left thigh, and left knee scars 
to August 25, 1998.  Also in October 2000, the veteran wrote 
in support of his ongoing claim for earlier effective dates.  
He noted that the left thigh scarring had occurred with 
surgery in February 1978, the left knee scars had occurred 
with surgery in February 1979.  He asserted that 
compensation for the scars should be effective from the 
dates of the surgeries in 1978 and 1979.

In an October 2001 rating decision, the RO changed the 
effective dates to December 19, 1997.  The veteran wrote in 
October 2001 that his right hip donor site scarring should 
have been evaluated effective from February 8, 1978.   

Unless otherwise provided, the effective date for an award 
of service connection shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  The effective date will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2002).

The RO did not receive a claim specifically for service 
connection for scars of the left thigh, left knee, and right 
hip until January 27, 1999.  In changing the effective date 
for service connection for the scars to December 19, 1997, 
the RO interpreted the veteran's December 19, 1997, request 
for an increased rating for his left leg disability as a 
claim for service connection for the scars related to 
surgery for that disability.

The RO did not count the veteran's April 1996 correspondence 
as a claim for service connection for the surgical scars.  
In that letter, the veteran stated that he had scarring that 
had been tender, but he indicated only that he might apply 
for an increase in compensation, not that he did want 
compensation for the scarring.  The RO was reasonable and 
correct in not treating that letter as a claim for service 
connection for the scars.  As there was no claim for service 
connection for the scars received prior to December 19, 
1997, an effective date earlier than that may not be 
assigned.

The veteran contends that there is clear and unmistakable 
error in the rating decision of May 1979, in which a rating 
was assigned for residuals of his left leg injury and 
amputation without consideration of the disabling effects of 
surgical scars.  He reports that a VA employee initiated the 
adjustment of his claim after the amputation surgery, and 
that it was an error to not consider the scars at that time.  
A prior decision by an RO that is final and binding, 
including a decision regarding service connection, will be 
reversed and amended when evidence establishes that there 
was clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2002).

The records that were in the claims file in May 1979 with 
regard to the veteran's disability were his service medical 
records and a VA hospital summary of treatment in January 
through April 1979, which included the amputation in 
February 1979.  Those records do not indicate that the 
veteran had symptomatic scars at the time of discharge from 
the hospital in April 1979.  Thus, it was not a clear and 
unmistakable error to evaluate the post-amputation 
disability at that time without providing separate ratings 
or a higher rating for the condition of the surgical scars.


ORDER

Entitlement to an effective date earlier than December 19, 
1997, for the award of service connection for surgical scars 
of the left thigh, left knee, and left hip, is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

